--------------------------------------------------------------------------------

PROMISSORY NOTE

$270,000,000.00                                                                                                          
June 15, 2005

FOR VALUE RECEIVED, and upon the terms and conditions set forth in this
Promissory Note (this “Promissory Note”), DESERT RIDGE RESORT, LLC, a Delaware
limited liability company (“Borrower”), promises to pay to the order of BARCLAYS
CAPITAL REAL ESTATE INC., a Delaware corporation (together with its successors
and assigns, “Lender”), at Lender’s office located at 200 Park Avenue, New York,
NY 10166, Attn:  CMBS Servicing, or at such other place as Lender may designate
to Borrower in writing from time to time, the principal amount of TWO HUNDRED
SEVENTY MILLION AND NO/100 DOLLARS ($270,000,000.00), together with interest
thereon, in the amounts, at the times and otherwise in accordance with the terms
set forth in that certain Loan Agreement of even date herewith (“Loan
Agreement”) between Borrower and Lender, which terms are incorporated herein by
this reference thereto.

 
ARTICLE I

TERMS OF PROMISSORY NOTE
 
        Section 1.01          Loan Agreement.  This Promissory Note (which
Promissory Note is referred to as the “Note” in the Loan Agreement) evidences
the Loan made by Lender to Borrower pursuant to the Loan Agreement.  All
capitalized terms used herein and not defined herein have the meanings specified
in the Loan Agreement.  All of the terms, conditions and provisions of the Loan
Agreement applicable to this Promissory Note and the debt evidenced hereby are
incorporated herein by this reference thereto.
 
        Section 1.02          Exculpation.  NOTWITHSTANDING ANY PROVISION HEREOF
TO THE CONTRARY, BORROWER’S PERSONAL LIABILITY FOR PAYMENT OF THIS PROMISSORY
NOTE AND PERFORMANCE OF ITS OBLIGATIONS UNDER THIS PROMISSORY NOTE IS LIMITED IN
THE SAME MANNER AND TO THE SAME EXTENT AS EXPRESSLY PROVIDED IN THE LOAN
AGREEMENT, AND THE PROVISIONS OF ARTICLE 12 OF THE LOAN AGREEMENT ARE HEREBY
INCORPORATED HEREIN BY THIS REFERENCE THERETO.
 
        Section 1.03          Borrower’s Waivers.  Borrower, for itself and all
others who may become liable for payment of all or any portion of this
Promissory Note, hereby waives presentment for payment, demand, protest, and
notice of dishonor, protest, nonpayment, demand, intent to accelerate, and
acceleration. Borrower, for itself and all others who may become liable for
payment of all or any portion of this Promissory Note, hereby further waives and
renounces, to the fullest extent permitted by law, all rights to the benefits of
any moratorium, reinstatement, marshalling, forbearance, valuation, stay,
extension, redemption, appraisement, exemption and homestead now or hereafter
provided, both as to party and property (real and personal), against the
enforcement and collection of the obligations evidenced by this Promissory Note
or any of the other Loan Documents.
 

--------------------------------------------------------------------------------


        Section 1.04          Unconditional Payment.  Any payment received by
Lender hereunder that is required to be refunded or recovered from Lender as a
voidable preference or a fraudulent transfer or is otherwise set-aside pursuant
to the Bankruptcy Code or any insolvency or other debtor relief law shall not be
considered as a payment made on the Loan or under this Promissory Note. 
Borrower’s liability under this Promissory Note to make such payment shall be
reinstated, notwithstanding that this Promissory Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.
 
ARTICLE II

DEFAULT AND REMEDIES
 
        Section 2.01          Event of Default.  A default (“Event of Default”)
shall occur under this Promissory Note if an “Event of Default”, as that term is
defined under the Loan Agreement or any other Loan Document, has occurred and
remains uncured.
 
        Section 2.02          Cumulative and Independent Remedies.  Following an
Event of Default (which has not been waived in writing by Lender), Lender,
without notice or consent from Borrower, shall be entitled to exercise all
rights and remedies as have been provided to Lender hereunder, under the Loan
Agreement and other Loan Documents, by law or in equity.  Such rights and
remedies are cumulative and may be exercised independently, concurrently or
successively in Lender’s sole discretion and as often as occasion therefor shall
arise. No partial exercise by Lender of any right or remedy will preclude
further exercise thereof.  Notice or demand given to Borrower in any instance
will not entitle Borrower to notice or demand in similar or other circumstances
or constitute Lender’s waiver of its right to take any future action in any
circumstance without notice or demand (except where expressly required by this
Promissory Note, the Loan Agreement or other Loan Documents to be given). Lender
may release security for the Loan, may release any party liable for the Loan,
may grant extensions, renewals or forbearances with respect thereto, and may
apply any security held by it to payment of the Loan, in each case without
prejudice to its rights under this Promissory Note.  Lender will not be deemed
as a consequence of its delay or failure to act, or any forbearances granted, to
have waived or be estopped from exercising any of its rights or remedies.
 
ARTICLE III

MISCELLANEOUS PROVISIONS
 
        Section 3.01          Savings Clause.  At no time is Borrower required
to pay interest on the Loan or on any other payment due under any of the Loan
Documents (or to make any other payment deemed by law or by a court of competent
jurisdiction to be interest) at a rate which would subject Lender either to
civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to pay.  If interest
(or such other amount deemed to be interest) paid or payable by Borrower is
deemed to exceed such maximum rate, then the amount to be paid immediately shall
be reduced to such maximum rate and thereafter computed at such maximum
rate. All previous payments in excess of such maximum rate shall be deemed to
have been payments of principal (in inverse order of maturity) and not on
account of interest due hereunder.  For purposes of determining whether any
applicable usury law has been violated, all payments deemed by law or a court of
competent jurisdiction to be interest shall, to the extent permitted by
applicable law, be deemed to be amortized, prorated, allocated and spread over
the full term of the Loan in such manner so that interest is computed at a rate
throughout the full term of the Loan which does not exceed the maximum lawful
rate of interest.

--------------------------------------------------------------------------------


        Section 3.02          Incorporation from Loan Agreement.  All provisions
of Articles 12, 17 and 18, inclusive, of the Loan Agreement are incorporated
into this Promissory Note by this reference thereto, as if fully reproduced
herein.
 
        Section 3.03          Joint and Several.  If Borrower consists of more
than one Person, each such Person shall be jointly and severally liable
hereunder.
 
        Section 3.04          Governing Law.  THIS PROMISSORY NOTE WAS
NEGOTIATED IN THE STATE OF <?xml:namespace prefix = st1 ns =
"urn:schemas-microsoft-com:office:smarttags" />NEW YORK AND WAS MADE BY BORROWER
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK.  THE PROCEEDS OF THIS
PROMISSORY NOTE WERE DISBURSED FROM THE STATE OF NEW YORK. THE PARTIES AGREE
THAT THE STATE OF NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO
THE UNDERLYING TRANSACTION EMBODIED HEREBY AND THAT IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS PROMISSORY NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS).  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS PROMISSORY
NOTE AND THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
 
        Section 3.05          Consent to Jurisdiction.  ANY LEGAL SUIT, ACTION
OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS
PROMISSORY NOTE MAY, AT LENDER’S OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

--------------------------------------------------------------------------------



Richard J. Fildes, Esq.
Lowndes, Drosdick, Doster, Kantor & Reed, PA
450 South Orange Avenue, Suite 800
Orlando, FL  32801

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK OR ORLANDO, FLORIDA, AS APPLICABLE
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR ORLANDO,
FLORIDA, AS APPLICABLE, OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

        Section 3.06          WAIVER OF JURY TRIAL.  BORROWER HEREBY WAIVES ITS
RIGHT, TO THE FULL EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT, A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS PROMISSORY NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER.

[the remainder of this page intentionally left blank. signature appears on next
page]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby signs and delivers this Promissory
Note, intending to be legally bound hereby.

     

BORROWER:
          DESERT RIDGE RESORT, LLC,  
   
  a Deleware limited liability company
    By:   /s/ John X. Brady, Jr.  

--------------------------------------------------------------------------------

Name: John X. Brady, Jr.   Title: Vice President